                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-10845-RGK-AGR                                        Date    January 16, 2020
 Title             Michelle Reyes v. CEC Entertainment, Inc., et al



 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
    Sharon Williams (not present)                          Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS — COURT ORDER

        On January 7, 2020 the Court issued an order provisionally remanding this action to state court
as a result of procedural defects in the Notice of Removal. In its Order, the Court stayed the order
remanding the action to provide plaintiff an opportunity to object to the remand and waive the
procedural defects. Specifically, plaintiff was directed to inform the Court in writing by January 9,
2020, if she objected to the remand. To date, despite the passage of the deadline set by the Court,
plaintiff has not waived the procedural defects. Accordingly, for the reasons stated in the January 7,
2020 Order, this action is remanded in its entirety to state court.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
